Citation Nr: 0512953	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to deduction of unreimbursed medical expenses 
during the veteran's terminal year for the purpose of 
establishing entitlement to a higher pension benefit for 
accrued pension benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in July 2002; the appellant's claim for 
accrued benefits was received in August 2002.

2.  The veteran had not filed a VA Form 21-8416, Medical 
Expense Report, for any part of calendar year 2002 prior to 
his death.

3.  The evidence of record at the time of the veteran's death 
does not sufficiently reflect predictable recurring 
unreimbursed medical expenses from which, medical expenses 
for the year of his death (2002) may reasonably be projected.


CONCLUSION OF LAW

The entitlement to deduction of unreimbursed medical expenses 
during the veteran's terminal year for the purpose of 
establishing entitlement to a higher pension benefit for 
accrued pension benefits purposes have not been met.  38 
U.S.C.A. §§ 1503(a)(8), 5121 (West 2002); 38 C.F.R. §§ 3.271, 
3.272, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issue of entitlement to 
death indemnity compensation in the form of accrued benefits, 
a substantially complete application was received in August 
2002.  This triggered the VCAA notice requirement.  Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  Thereafter, in a 
decision dated in August 2002, the application was denied.  
The appellant had de facto partial VCAA notice by way of the 
detailed instructions with the VA Form 21-534.  The 
instructions for accomplishing the form provided detail and 
comprehensive information as to who is eligible for accrued 
benefits and the information or evidence required to support 
the claim.  As to who would obtain what evidence, the 
instructions provided that the applicant must submit the 
needed evidence or write on the form that the information is 
not known and, if unable to submit the needed evidence, to 
state why.  The Board finds that, though there was no VCAA 
letter issued, the instructions for the application form more 
than adequately explained what evidence was required to 
support the claim and instructed the claimant to obtain and 
submit the needed information to the RO.  Further, the 
Statement of the Case (SOC) reinforced this notice.  Valiao, 
17 Vet. App. at 232; Charles v. Principi, 17 Vet. App. 370, 
373-74 (2002).  Thus, the appellant had sufficient notice as 
to that part of the VCAA requirement.

It was only after the RO decision was promulgated and a 
statement of the case (SOC) issued did the AOJ, in November 
2003, provide notice to the appellant regarding VA's duty to 
assist her with her claim.  The SOC contained the complete 
VCAA notice requirements, to include VA's duty to assist.

Because the VCAA notice as to the duty to assist in this case 
was not provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not completely comply with the express requirements of the 
law as found by the Court in Pelegrini.  Id. at 119.  While 
the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  The Board 
specifically notes that, in Pelegrini, the Court specifically 
spoke to the situation of a claim which was filed prior to 
the enactment of the VCAA, and that the Court has yet to 
speak to the situation of a failure to provide timely notice 
in a post-VCAA claim.  Nonetheless, as noted, the Board does 
not deem the Court to have foreclosed a finding of non-
prejudice to an applicant.  Instead, the Board deems the 
salient consideration to be one of whether the record before 
the Board supports such a finding, and that the Board make 
the requisite finding so as to enable a proper review on 
further appeal if pursued by the claimant.  Pelegrini, 118 
Vet. App. at 120-21.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice, a remedy which the Court specifically 
rejected, at least as concerns pre-VCAA cases.  Pelegrini, 18 
Vet. App. at 120.  The Board discerns no reason to conclude 
the Court would deem such an approach necessary in post-VCAA 
cases, as there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the duty to assist 
requirement was harmless error for the following reasons.  
First, the August 2002 RO letter which informed the appellant 
of the denial of her claim informed her that, if she needed 
any assistance, to call the RO, and she was provided with a 
telephone number.   Second, and lastly, the information 
needed to obtain the benefits in question was uniquely within 
the appellant's knowledge, as she would best know how much 
she and the veteran expended on medical expenses.  Valiao, 17 
Vet. App. at 232.  Further, the August 2002 RO letter 
informed her that she could qualify for the benefit by 
reporting additional medical expenses, and that her claim 
would be revisited if she did so.

While the notice provided to the appellant as to the duty to 
assist was not given prior to the first AOJ adjudication of 
the claim, she was informed of all that was required to 
support her claim.  The Board finds that the timing of the 
notice as to assistance had no adverse impact on the 
appellant in the pursuit of her claim.  Neither the appellant 
nor her representative asserts that there is any missing 
evidence which might show the appellant's entitlement to the 
benefit which she seeks.  The critical events as to timing in 
this appeal are the date of the veteran's death and when his 
medical expenses were reported, which are not subject to 
dispute.  Thus, to decide his appeal will not prejudice her 
pursuit of her claim.  See also Conway v. Principi, 353 F.3d 
1369, 1373-74 (Fed. Cir. 2004).

Overview

An August 2002 decision granted the appellant a death pension 
for August 2002 and September 2002, and determined that she 
was ineligible as of October 2002, as her Social Security 
benefits placed her above the maximum allowable income.  The 
decision also denied the appellant's application for accrued 
benefits, because the RO determined that VA did not owe the 
veteran any money at the time of his death.  That 
determination is the subject of this appeal.

Factual background

A January 2002 rating decision granted the veteran a non-
service connected pension.  The veteran submitted his 
unreimbursed medical expenses (UME) for 2001 in March 2002, 
and for 2000 in April 2002.  The RO informed him of the 
adjustments in his entitlements based on these submissions in 
a June 2002 letter.  The veteran's reported UME for those 
years were as follows:





2000







Total
Grand 
Total
Medicine
89.12
450.00


$539.12

Transporta
tion for 
Med
36.00
36.00


$522.00

Transporta
tion to 
doctor
598.88



598.00

Transporta
tion to 
hospital
90.00



90.00







$1,299.12






2001







Total
Grand 
Total
Medicine
59.42
300.00
297.0
8
1,460.
00
$2,116.
50

Transporta
tion for 
Med
180.00
180.00
54.00
54.00
$468.00

Transporta
tion to 
doctor
598.88



598.00

Transporta
tion to 
hospital












$3,182.5
0


The veteran died in July 2002 from liver metastases due to 
stomach cancer.  He had not submitted any UME for 2002 at the 
time of his death.  The appellant's claim for burial benefits 
was received by the RO on August 2, 2002, and her claim for 
DIC on August 6, 2002.  A VA Form 21-8416 for the period 
January 2002 to July 2002 was received on August 12, 2002.  
She reported only two categories of expenses, medicines and 
transportation: $674.14 for medicines, and $1,129.20 for 
"medical transport," based on 5,646 miles.  These 
transportation expenses were not further broken down as to 
the specific purpose, e.g., transportation to obtain 
prescriptions or to the doctor, etc.

The notice of disagreement and the substantive appeal 
reference changes to the VA Adjudication Manual 21-1 and 
unannounced changes to procedures which Veterans Service 
Organizations were not informed of.  Specifically, that, 
where a veteran died before the next VA Form 21-8416 could be 
filed, the RO historically had allowed widows to submit the 
form as a claim for accrued benefits, and that similar claims 
had been paid.  Thus, this widow should not be denied.

Applicable law and regulation

Generally, accrued benefits are payable to the surviving 
spouse of a veteran.  38 U.S.C.A. § 5121.  Under 38 U.S.C.A. 
§ 1521, veterans who served on active duty during a period of 
war, and who are disabled to the required degree, are 
entitled to receive a VA pension, to be adjusted based on 
their annual income.  Under 38 U.S.C.A. § 1503(a)(8) annual 
income for pension purposes includes payments of any kind and 
from any source except, inter alia, the amount equivalent to 
payments for unreimbursed medical expenses to the extent that 
they exceed five percent of the maximum annual rate of 
pension.  See 38 C.F.R. § 3.272(g).  If a VA pension 
recipient submits a pension eligibility verification report 
(EVR) or report of medical expenses each year within an 
annual reporting period established by VA, certain 
unreimbursed medical expenses may be excluded from the annual 
income reported by the recipient and used by VA to adjust the 
amount of pension warranted.  Consequently, a veteran's 
submission of an EVR or report of medical expenses may result 
in a retroactive upward adjustment of pension for the prior 
year.  See 38 U.S.C.A. § 1503(a)(8), 1521; 38 C.F.R. § 
3.272(g)(1).

Precedent opinions of VA's General Counsel (GC) interpreting 
the decision of the Court in Conary v. Derwinski, 3 Vet. App. 
109 (1992) (per curiam), have held, in essence, that while 
information in an EVR submitted after a veteran's death may 
not be considered "evidence in the file at the time of death" 
for accrued benefits purposes, if the veteran had in the past 
supplied evidence of unreimbursed medical expenses which, due 
to the ongoing nature of his health condition, could be 
expected to recur in succeeding years (in amounts capable of 
estimation with a reasonable degree of accuracy), such 
information could be the basis for a determination that 
evidence in the file permitted prospective estimation of 
medical expenses.  See Opinion of The General Counsel 
(VAOPGPREC) 12-94 (May 2, 1994).  Further, while information 
submitted after the veteran's death may not be used to 
establish eligibility, it may be used to verify the accuracy 
of a projection or prediction based on evidence in the file 
at the time of death.  VAOPGCPREC 6-93 (August 9, 1993).

Notably, the Board is bound in its decisions by applicable 
statutes, VA regulations, instructions of the Secretary, and 
precedent opinions of the GC, except to the extent that they 
are inconsistent with binding judicial decisions.  38 
U.S.C.A. § 7104(c); 38 C.F.R.§ 19.5; Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In light of the foregoing, the 
critical question here is whether logical inferences may be 
made based on information in the file at the time of the 
veteran's death, i.e., whether medical expenses paid in 2002, 
and claimed by the appellant in medical expense forms 
submitted after the veteran's death, were reasonably capable 
of estimation at the time of his death.

Analysis

Initially, the Board notes that, whatever the RO's practice 
may have been, the Board must apply the applicable law as set 
forth above.  Thus, the issue is whether there is sufficient 
evidence to allow a retroactive adjustment of the pension 
rate due the veteran.  As set forth above, the veteran only 
had VA Forms 21-8416 on record for two years prior to his 
death, which renders it more difficult for his expenses to be 
considered as recurring or static.  The Board in fact finds 
that the evidence in the claims file at the time of the 
veteran's death is not sufficient to meet the test of 
recurring or static.  Brief consideration of the charts above 
reflects why the Board is constrained to make this finding.

While the veteran's transportation expenses to obtain 
prescribed medications and to see care providers were roughly 
equivalent, the amount expended for medications are extremely 
different.  The cost of medicines in 2001, $2,116.50, 
increased approximately four times over the expenditures of 
$539.12 in 2000.  Further complicating any attempt to project 
2002 costs from the record is the fact that the VA Form 21-
8416 for 2001 expenses reflects that the expenditures for 
medicines were for the appellant, rather than for the 
veteran.  The Board notes that the appellant's medical 
expenses are part of the formula, but the file contains no 
evidence from which historical reference may be gleaned as 
concerns her.  Thus, while one could reasonable infer that 
the veteran's expenses likely would increase due to the 
terminal nature of his final illness, there is no evidence 
from which one could draw a similar inference as concerns the 
appellant.  Therefore, the Board finds that the evidence of 
record at the date of the veteran's death, which the Board 
deems non-recurring and non-static, does not provide a 
sufficiently reasonable degree of accuracy to otherwise 
predict or project medical expenses on a basis other than the 
recurring nature of the expenses.  See VAOPGCPREC 12-94 at p. 
4.  The Board notes that the VA Form 21-8416 submitted by the 
appellant in August 2002, as set forth above, is so disparate 
that it could not be used as verification even were the Board 
to find that the evidence in the file at the time of death 
was sufficient to project the necessary information.  The 
cost of medicines is significantly lower, and the cost of 
transportation is significantly higher and it is not broken 
out as in prior years.

The Board's decision does not preclude the appellant from 
using her medical expenses for 2002, and later, if high 
enough, to reduce her income to where she again is eligible 
for a VA death pension.


ORDER

Entitlement to deduction of unreimbursed medical expenses 
during the veteran's terminal year for the purpose of 
establishing entitlement to a higher pension benefit for 
accrued pension benefits purposes is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


